Case 1:21-cv-00063-JJM-PAS Document 1 Filed 02/05/21 Page 1 of 29 PageID #: 1




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF RHODE ISLAND
                                                                         CIVIL ACTION NO.

 THE PRINCETON EXCESS AND SURPLUS LINES
 INSURANCE COMPANY,
                      Plaintiff,
        v.
 R.I. CRANSTON ENTERTAINMENT INC., STEVEN
 MEDEIROS, ABIGAIL RATCHFORD, ALYSSA
 NOBRIGA, AMANDA CERNY, ARIANNY LOPEZ,
 BRENDA GIEGER, BROOKE JOHNSON a/k/a
 BROOKE TAYLOR, DENISE TRLICA a/k/a DENISE
 MILANI, DESSIE MITCHESON, DEVIN JUSTINE
 TAKEGUMA, EMILY SEARS, JACLYN SWEDBERG,
 JAIME EDMONDSON LONGORIA, JESSICA
 BURCIAGA, JESSICA HINTON a/k/a JESSA HINTON,
 JESSICA GOLDEN a/k/a JESSE GOLDEN, JOANNA
 KRUPA, KEELEY HAZELL, KRYSTAL FORSCUTT
 HIPWELL, LINA POSADA, LUCY PINDER,
 MARIANA DAVALOS, NIKKI LEIGH, PAOLA
 CANAS, RHIAN SUGDEN, SHELBY CHESNES,
 TIFFANY TOTH GRAY, TIFFANY SELBY AND
 URSULA MAYES,
                        Defendants.


                     COMPLAINT FOR DECLARATORY JUDGMENT

I.     INTRODUCTION

       1.      Plaintiff, The Princeton Excess and Surplus Lines Insurance Company

(“PESLIC”), brings this declaratory judgment action for a determination that it has no obligation

to pay any part of a Consent Judgment entered into between its insureds, R.I. Cranston

Entertainment, Inc. (“R.I. Cranston”) and Steven Medeiros (“Medeiros”), and the plaintiffs in the

lawsuit captioned Ratchford, et al. v. R.I Cranston Entertainment, Inc., et al., United States

District Court, District of Rhode Island, Civil Action No. 19-496 (the “Ratchford Action”). The

insureds assumed obligations under the Consent Judgment, including an unreasonable and
Case 1:21-cv-00063-JJM-PAS Document 1 Filed 02/05/21 Page 2 of 29 PageID #: 2




unallocated monetary judgment, without PESLIC’s consent, in violation of the insureds’

insurance contracts with PESLIC. In addition, the insureds purported to assign their rights under

the PESLIC policies to the plaintiffs in the Ratchford Action, another violation of a condition to

coverage under the policies. By entering into the Consent Judgment and assignment before any

significant discovery had taken place in the Ratchford Action, the insureds prejudiced PESLIC

by depriving PESLIC of its contractual right to defend the Ratchford Action and to exercise its

discretion with respect to settlement of the Ratchford Action. Further, most if not all of the

alleged unlawful publications that were the subject of the Ratchford Action are not covered

under the PESLIC policies for reasons independent of the insureds’ breach of these conditions to

coverage.

II.    PARTIES

       2.      PESLIC is an insurance company organized under the laws of Delaware with a

principal place of business in New Jersey.

       3.      On information and belief, R.I. Cranston is a corporation organized and existing

under the laws of the State of Rhode Island and at times relevant to this action, operated a

business named Wonderland in Providence, Rhode Island. R.I. Cranston was a defendant in the

Ratchford Action.

       4.      On information and belief, Medeiros is the principal, owner and/or CEO of R.I.

Cranston, and is a resident of and/or regularly transacts business in the State of Rhode Island.

Medeiros was a defendant in the Ratchford Action.

       5.      Based upon her allegations in the Complaint in the Ratchford Action, defendant

Abigail Ratchford (“Ratchford”) is a resident of Los Angeles County, California. Ratchford was

a plaintiff in the Ratchford Action.




                                                 2
Case 1:21-cv-00063-JJM-PAS Document 1 Filed 02/05/21 Page 3 of 29 PageID #: 3




       6.      Based upon her allegations in the Complaint in the Ratchford Action, defendant

Alyssa Nobriga (“Nobriga”) is a resident of Los Angeles County, California. Nobriga was a

plaintiff in the Ratchford Action.

       7.      Based upon her allegations in the Complaint in the Ratchford Action, defendant

Amanda Cerny (“Cerny”) is a resident of Los Angeles County, California. Cerny was a plaintiff

in the Ratchford Action.

       8.      Based upon her allegations in the Complaint in the Ratchford Action, defendant

Arianny Lopez (“Lopez”) is a resident of Los Angeles County, California. Lopez was a plaintiff

in the Ratchford Action.

       9.      Based upon her allegations in the Complaint in the Ratchford Action, defendant

Brenda Geiger (“Geiger”) is a resident of Onondaga County, New York. Geiger was a plaintiff

in the Ratchford Action.

       10.     Based upon her allegations in the Complaint in the Ratchford Action, defendant

Brooke Johnson a/k/a Brooke Taylor (“Johnson”) is a resident of Santa Barbara County,

California. Johnson was a plaintiff in the Ratchford Action.

       11.     Based upon her allegations in the Complaint in the Ratchford Action, defendant

Denise Trlica a/k/a Denise Milani (“Milani”) is a resident of Los Angeles County, California.

Milani was a plaintiff in the Ratchford Action.

       12.     Based upon her allegations in the Complaint in the Ratchford Action, defendant

Dessie Mitcheson (“Mitcheson”) is a resident of Orange County, California. Mitcheson was a

plaintiff in the Ratchford Action.




                                                  3
Case 1:21-cv-00063-JJM-PAS Document 1 Filed 02/05/21 Page 4 of 29 PageID #: 4




       13.     Based upon her allegations in the Complaint in the Ratchford Action, defendant

Devin Justine Takeguma (“Takeguma”) is a resident of Ventura County, California. Takeguma

was a plaintiff in the Ratchford Action.

       14.     Based upon her allegations in the Complaint in the Ratchford Action, defendant

Emily Sears (“Sears”) is a resident of Los Angeles County, California. Sears was a plaintiff in

the Ratchford Action.

       15.     Based upon her allegations in the Complaint in the Ratchford Action, defendant

Jaclyn Swedberg (“Swedberg”) is a resident of San Bernardino County, California. Swedberg

was a plaintiff in the Ratchford Action.

       16.     Based upon her allegations in the Complaint in the Ratchford Action, defendant

Jaime Edmondson Longoria (“Longoria”) is a resident of Maricopa County, Arizona. Longoria

was a plaintiff in the Ratchford Action.

       17.     Based upon her allegations in the Complaint in the Ratchford Action, defendant

Jessica Burciaga (“Burciaga”) is a resident of Fulton County, Georgia. Burciaga was a plaintiff

in the Ratchford Action.

       18.     Based upon her allegations in the Complaint in the Ratchford Action, defendant

Jessica Hinton a/k/a Jessa Hinton (“Hinton”) is a resident of Los Angeles County, California.

Hinton was a plaintiff in the Ratchford Action.

       19.     Based upon her allegations in the Complaint in the Ratchford Action, defendant

Jessica Golden a/k/a Jesse Golden (“Golden”) is a resident of Los Angeles County, California.

Golden was a plaintiff in the Ratchford Action.




                                                  4
Case 1:21-cv-00063-JJM-PAS Document 1 Filed 02/05/21 Page 5 of 29 PageID #: 5




       20.     Based upon her allegations in the Complaint in the Ratchford Action, defendant

Joanna Krupa (“Krupa”) is a resident of Miami Dade County, Florida. Krupa was a plaintiff in

the Ratchford Action.

       21.     Based upon her allegations in the Complaint in the Ratchford Action, defendant

Keeley Hazell (“Hazell”) is a resident of Los Angeles County, California. Hazell was a plaintiff

in the Ratchford Action.

       22.     Based upon her allegations in the Complaint in the Ratchford Action, defendant

Krystal Forscutt Hipwell (“Hipwell”) is a resident of Caringbah, Australia. Hipwell was a

plaintiff in the Ratchford Action.

       23.     Based upon her allegations in the Complaint in the Ratchford Action, defendant

Lina Posada (“Posada”) is a resident of San Bernardino County, California. Posada was a

plaintiff in the Ratchford Action.

       24.     Based upon her allegations in the Complaint in the Ratchford Action, defendant

Lucy Pinder (“Pinder”) is a resident of Winchester, England. Pinder was a plaintiff in the

Ratchford Action.

       25.     Based upon her allegations in the Complaint in the Ratchford Action, defendant

Mariana Davalos (“Davalos”) is a resident of Los Angeles County, California. Davalos was a

plaintiff in the Ratchford Action.

       26.     Based upon her allegations in the Complaint in the Ratchford Action, defendant

Nikki Leigh (“Leigh”) is a resident of Los Angeles County, California. Leigh was a plaintiff in

the Ratchford Action.




                                                5
Case 1:21-cv-00063-JJM-PAS Document 1 Filed 02/05/21 Page 6 of 29 PageID #: 6




       27.     Based upon her allegations in the Complaint in the Ratchford Action, defendant

Paola Canas (“Canas”) is a resident of Miami Dade County, Florida. Canas was a plaintiff in the

Ratchford Action.

       28.     Based upon her allegations in the Complaint in the Ratchford Action, defendant

Rhian Sugden (“Sugden”) is a resident of Los Angeles County, California. Sugden was a

plaintiff in the Ratchford Action.

       29.     Based upon her allegations in the Complaint in the Ratchford Action, defendant

Shelby Chesnes (“Chesnes”) is a resident of Prestwich, England. Chesnes was a plaintiff in the

Ratchford Action.

       30.     Based upon her allegations in the Complaint in the Ratchford Action, defendant

Tiffany Toth Gray (“Gray”) is a resident of Orange County, California. Gray was a plaintiff in

the Ratchford Action.

       31.     Based upon her allegations in the Complaint in the Ratchford Action, defendant

Tiffany Selby (“Selby”) is a resident of Duval County, Florida. Selby was a plaintiff in the

Ratchford Action.

       32.     Based upon her allegations in the Complaint in the Ratchford Action, defendant

Ursula Sanchez a/k/a Ursula Mayes (“Mayes”) is a resident of Orange County, California.

Mayes was a plaintiff in the Ratchford Action.

       33.     Ratchford, Nobriga, Cerny, Lopez, Gieger, Johnson, Milani, Mitcheson,

Takeguma, Sears, Swedberg, Longoria, Burciaga, Hinton, Golden, Krupa, Hazell, Hipwell,

Posada, Pinder, Davalos, Leigh, Canas, Sugden, Chesnes, Gray, Selby and Mayes, collectively,

are referred to herein as the “Image Claimants,” and R.I. Cranston and Medeiros, together, are

referred to herein as “Wonderland.”




                                                 6
Case 1:21-cv-00063-JJM-PAS Document 1 Filed 02/05/21 Page 7 of 29 PageID #: 7




III.    JURISDICTION AND VENUE

        34.     This is an action for declaratory relief pursuant to 28 U.S.C. §§ 2201 and 2202,

seeking a determination of the rights and obligations of the parties under policies of insurance

issued by PESLIC to Wonderland, with respect to the Ratchford Action.

        35.     This action is brought pursuant to 28 U.S.C. § 2201 and seeks a judgment that

PESLIC has no duty or obligation, either to the Image Claimants or Wonderland, to satisfy any

or all of the Consent Judgment entered in the Ratchford Action.

        36.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)

because it involves an amount in controversy which exceeds $75,000, exclusive of interest and

costs, and there is complete diversity of citizenship between Plaintiff and Defendants.

        37.     Venue is proper in this Court because a substantial part of the events or omissions

giving rise to the coverage dispute, including the Ratchford Action, took place in this District.

IV.     FACTS

        A.      INSURANCE POLICIES

        38.     PESLIC seeks a declaration regarding the following two surplus lines commercial

general liability policies that it issued to R.I. Cranston (together, the “Policies”).

                a.      PESLIC Policy No. 1RA3GL0000458-00, with a policy period of

                        April 1, 2016 through April 1, 2017 (the “2016-2017 Policy”). A

                        true and correct copy of the 2016-2017 Policy is attached hereto as

                        Exhibit A.

                b.      PESLIC Policy No. 11RA3GL0000458-01, with a policy period of

                        April 1, 2017 through April 1, 2018 (the “2017-2018 Policy”). A




                                                   7
Case 1:21-cv-00063-JJM-PAS Document 1 Filed 02/05/21 Page 8 of 29 PageID #: 8




                       true and correct copy of the 2017-2018 Policy is attached hereto as

                       Exhibit B.

          39.   Wonderland claims to be insured under the Policies.

          40.   The Insuring Agreement for Coverage B of the Policies states as follows:

                       SECTION I – COVERAGES
                       COVERAGE B - PERSONAL AND ADVERTISING INJURY
                       LIABILITY
                       1.     Insuring Agreement
                              a.      We will pay those sums that the insured becomes
                                      legally obligated to pay as damages because of
                                      "personal and advertising injury" to which this
                                      insurance applies. We will have the right and duty
                                      to defend the insured against any "suit" seeking
                                      those damages. However, we will have no duty to
                                      defend the insured against any "suit" seeking
                                      damages for "personal and advertising injury" to
                                      which this insurance does not apply. We may, at
                                      our discretion, investigate any offense and settle
                                      any claim or “suit” that may result.

                                                           ...

                              b.      This insurance applies to “personal and advertising
                                      injury” caused by an offense arising out of your
                                      business but only if the offense was committed in
                                      the “coverage territory” during the policy period.

[Exhibit A, ISO form CG 00 01 04 13, p. 6 of 16; Exhibit B, ISO form CG 00 01 04 13, p. 6

of 16].

          41.   The Policies define the following terms:

                       1.     “Advertisement” means a notice that is broadcast or
                              published to the general public or specific market segments
                              about your goods, products or services for the purpose of
                              attracting customers or supporters. For the purposes of this
                              definition:

                              a.      Notices that are published include material placed
                                      on the Internet or similar means of communication;
                                      and


                                                8
Case 1:21-cv-00063-JJM-PAS Document 1 Filed 02/05/21 Page 9 of 29 PageID #: 9




                               b.      Regarding web sites, only that part of a web site
                                       that is about your goods, products or services for the
                                       purposes of attracting customers or supporters is
                                       considered an advertisement.

                                                         ...

                       14.     “Personal and advertising injury” means injury, including
                               consequential "bodily injury", arising out of one or more of
                               the following offenses:

                               a.      False arrest, detention or imprisonment;

                               b.      Malicious prosecution;

                               c.      The wrongful eviction from, wrongful entry into, or
                                       invasion of private occupancy of a room, dwelling
                                       or premises that a person occupies, committed by or
                                       on behalf of its owner, landlord or lessor;

                               d.      Oral or written publication, in any manner, of
                                       material that slanders or libels a person or
                                       organization or disparages a person's or
                                       organization's goods, products or services;

                               e.      Oral or written publication, in any manner, of
                                       material that violates a person's right of privacy;

                               f.      The use of another's advertising idea in your
                                       "advertisement"; or

                               g.      Infringing upon another's copyright, trade dress or
                                       slogan in your "advertisement".

[Exhibits A and B, ISO form CG 00 01 04 13, SECTION V – DEFINITIONS, pages 13 and 15

of 16].

          42.   The Policies further provide that:

                       2.      Duties in the Event of Occurrence, Offence, Claim of Suit

                                                         ...

                               d.      No insured will, except at that insured’s own cost,
                                       voluntarily make a payment, assume any obligation,
                                       or incur any expense, other than for first aid,
                                       without our consent.


                                                  9
Case 1:21-cv-00063-JJM-PAS Document 1 Filed 02/05/21 Page 10 of 29 PageID #: 10




 [Exhibits A and B, ISO form CG 00 01 04 13, SECTION IV - COMMERCIAL GENERAL

 LIABILITY CONDITIONS, page 11 of 16].

        43.     The Policies further provide that:

                        Your rights and duties under this policy may not be transferred
                        without our written consent except in the case of death of an
                        individual named insured.

 [Exhibits A and B, ISO form IL 00 27 22 98, COMMON POLICY CONDITIONS,

 PARAGRAPH F, Transfer Of Your Rights And Duties Under This Policy, page 1 of 1].

        44.     The Policies, in Coverage B – Personal and Advertising Injury Liability, Section

 2. Exclusions, state the insurance does not apply to:

                        SECTION I – COVERAGES

                        COVERAGE B - PERSONAL AND ADVERTISING INJURY
                        LIABILITY

                        2.     Exclusions

                               a.      Knowing Violation Of Rights Of Another

                                       “Personal and advertising injury” caused by or at
                                       the direction of the insured with the knowledge that
                                       the act would violate the rights of another and
                                       would inflict “personal and advertising injury”.

                               b.      Material Published with Knowledge of Falsity

                                       “Personal and advertising injury” arising out of oral
                                       or written publication of material, if done by or at
                                       the direction of the insured with knowledge of its
                                       falsity.

                                c.      Material Published Prior To Policy Period

                                       “Personal and advertising injury” arising out of oral
                                       or written publication, in any manner, of material
                                       whose first publication took place before the
                                       beginning of the policy period.




                                                 10
Case 1:21-cv-00063-JJM-PAS Document 1 Filed 02/05/21 Page 11 of 29 PageID #: 11




                               d.       Criminal Acts

                                        “Personal and advertising injury” arising out of a
                                        criminal act committed by or at the direction of the
                                        insured.

                                                             ...

                               f.       Breach Of Contract

                                        “Personal and advertising injury” arising out of a
                                        breach of contract, except an implied contract to use
                                        another’s advertising idea in your “advertisement”.

 [Exhibits A and B, ISO form CG 00 01 04 13, p. 6 of 16].

        45.     The – Punitive or Exemplary Damages endorsement to the Policies states as

 follows:

                       This policy does not apply to

                       Punitive Or Exemplary Damages

                       Any punitive damages, exemplary damages or the multiplied portion of
                       any award, because of any … “personal and advertising injury”.

 [Exhibits A and B, ISO form GL 21 51 08 15, General Exclusions, Exclusion – Punitive or

 Exemplary Damages].

        46.     The 2017-2018 Policy contains an Exclusion – Libel, Slander, Disparagement,

 Privacy Violation and Advertising Injury Arising Out Of Exhibitions and Related Marketing

 Endorsement, that states as follows:

                       1.      Exclusions

                               A.       The following exclusion is added to paragraph 2.
                                        Exclusions of Section I – Coverage B – Personal
                                        and Advertising Injury Liability:

                                        This insurance does not apply to:

                                        Personal and Advertising Injury Parts d, e, f and g
                                        Arising Out Of Exhibitions and Related Marketing



                                                  11
Case 1:21-cv-00063-JJM-PAS Document 1 Filed 02/05/21 Page 12 of 29 PageID #: 12




                                    The following parts of “personal and advertising
                                    injury”:

                                    d.      Oral or written publication, in any manner,
                                            of material that slanders or libels a person or
                                            organization or disparages a person’s or
                                            organization’s goods, products or services;

                                    e.      Oral or written publication, in any manner,
                                            of material that violates a person’s right of
                                            privacy;

                                     f.     The use of another’s advertising idea in your
                                            “advertisement”; or

                                     g.     Infringing upon another’s copyright, trade
                                            dress or slogan in your “advertisement”;

                                    if such activities arise out of or are part of
                                    “exhibitions and related marketing”.

                      2.     Definitions

                             The following definition is added to Section V – Definitions:

                             “Exhibitions and related marketing” means:

                             (a)    The creation, production, publication, performance,
                                    exhibition, distribution or exploitation of motion pictures,
                                    television programs, commercials, web or internet
                                    productions, theatrical shows, sporting events, music,
                                    promotional events, celebrity image or likeness, literary
                                    works and similar productions or work in any medium
                                    including videos, phonographic recordings, tapes, compact
                                    discs, DVDs, memory cards, electronic software or media,
                                    books, magazines, social media, webcasts and web sites.

                             (b)    The conduct of individuals in shows, theatrical productions,
                                    concerts, sporting events, or any other form of exhibition.

                             (c)    Merchandising, advertising or publicity programs or
                                    materials for the operations and materials described in (a)
                                    or (b) above.

 [Exhibit B – GL 21 96 10 16].




                                              12
Case 1:21-cv-00063-JJM-PAS Document 1 Filed 02/05/21 Page 13 of 29 PageID #: 13




        B.      THE RATCHFORD ACTION

        47.     On September 20, 2019, the Image Claimants commenced the Ratchford Action.

 The Complaint in the Ratchford Action (Exhibit C) asserts causes of action against Wonderland

 for (i) violation of Section 43 of the Lanham Act, 25 U.S.C. § 1143 for false advertising and

 false association; (ii) violation of the right to privacy; (iii) violation of the common law right of

 publicity, (iv) unauthorized use of name, portrait or picture in violation of R.I. Gen. Law § 9-1-

 28; (v), defamation; (vi) negligence and respondeat superior; (vii) conversion; (viii) unjust

 enrichment; and (ix) quantum meruit. Each of the causes of action is based upon the alleged use

 of images of the Image Claimants in advertisements that allegedly were posted on Instagram,

 Twitter and/or Facebook.

        48.     The Complaint in the Ratchford Action asserts that the Image Claimants’ images

 were used to promote Wonderland’s strip club.

        49.     The alleged publications of images as alleged in the Ratchford Action are claimed

 to have occurred at different dates for each plaintiff, between September 2015 and March 2019,

 as shown in the Exhibits to the Complaint in the Ratchford Action.

        50.     The Exhibits to the Complaint in the Ratchford Action reproduce alleged

 instances of publication before the terms of the 2016-2017 Policy and the 2017-2018 Policy

 involving Image Claimants Longoria and Pinder.

        51.     The Exhibits to the Complaint in the Ratchford Action reproduce alleged

 instances of publication during the term of the 2016-2017 Policy involving Image Claimants

 Cerny, Johnson (Taylor), Swedberg, Longoria, Hazell, Sugden, Toth and Selby.

        52.     The Exhibits to the Complaint in the Ratchford Action reproduce alleged

 instances of publication during the term of the 2017-2018 Policy involving Image Claimants




                                                   13
Case 1:21-cv-00063-JJM-PAS Document 1 Filed 02/05/21 Page 14 of 29 PageID #: 14




 Ratchford, Nobriga, Lopez, Geiger, Milani, Mitcheson, Justine, Sears, Swedberg, Longoria,

 Burciaga, Hinton, Golden, Krupa, Hipwell, Posada, Pinder, Davalos, Leigh, Canas, Chesnes,

 Toth and Mayes.

        53.     The Exhibits to the Complaint in the Ratchford Action reproduce alleged

 instances of publication after the expiration of the 2016-2017 Policy and the 2017-2018 Policy

 involving Image Claimants Cerny, Hazell, Posada, Davalos and Selby.

        54.     On information and belief, one or more of the images used by Wonderland were

 purchased by or on behalf of Wonderland from third parties and/or the Image Claimants.

        55.     Wonderland tendered the defense of the Ratchford Action to its liability insurers,

 including PESLIC.

        56.     In response, on or about May 15, 2020, PESLIC sent a letter to Wonderland

 (“PESLIC Letter”) (Exhibit D).

        57.     In the PESLIC Letter, PESLIC advised Wonderland that PESLIC would afford a

 defense to Wonderland for all of the allegations in the Ratchford Action, subject to a reservation

 of rights to limit or deny coverage at a later time.

        58.     In the PESLIC Letter, PESLIC advised Wonderland of its coverage position,

 including its position that there was no coverage under the 2017-2018 Policy for the claims in the

 Ratchford Action based upon the Exclusion – Libel, Slander, Disparagement, Privacy Violation

 and Advertising Injury Arising Out Of Exhibitions and Related Marketing Endorsement GL 21

 96 10 16.

        59.     PESLIC provided Wonderland with a defense for all claims in the Ratchford

 Action through counsel jointly retained by PESLIC and the insurer who had issued insurance




                                                   14
Case 1:21-cv-00063-JJM-PAS Document 1 Filed 02/05/21 Page 15 of 29 PageID #: 15




 policies to Wonderland that covered periods before the 2016-2017 Policy and after the 2017-

 2018 Policy.

        60.     The Court mandated mediation of the Ratchford Action.

        61.     All discovery in the Ratchford Action, with the exception of specified damages

 disclosures by the Image Plaintiffs, was stayed pending the mandated mediation.

        62.     Representatives of PESLIC, and defense counsel jointly retained by PESLIC and

 Wonderland’s other insurer, participated in a mediation session on or about July 6, 2020 in the

 Ratchford Action (“July 2020 Mediation”).

        63.     PESLIC representatives participated in the July 2020 Mediation in good faith,

 consistent with the coverage position stated in the PESLIC Letter.

        64.     The Ratchford Action was not resolved at the July 2020 Mediation.

        65.     On information and belief, subsequent to July 2020, the insurer who had issued

 policies of insurance to Wonderland that covered periods before the 2016-2017 Policy and after

 the 2017-2018 Policy settled the claims with respect to advertisements that allegedly had been

 published during its policy periods.

        66.     Subsequently, Wonderland retained separate counsel to negotiate with the Image

 Claimants without the participation of PESLIC.

        C.      THE CONSENT JUDGMENT

        67.     In October 2020, Wonderland entered into a proposed Consent Judgment with the

 Image Claimants (“Consent Judgment”). The Consent Judgment was submitted to the Court on

 October 26, 2020 and entered by the Court on October 27, 2020. A copy of the Consent

 Judgment is attached as Exhibit E.




                                                15
Case 1:21-cv-00063-JJM-PAS Document 1 Filed 02/05/21 Page 16 of 29 PageID #: 16




           68.   In Paragraph 6 of the Consent Judgment, Wonderland agreed to entry of judgment

 against it in the amount of $1,895,000 (the “Stipulated Judgment”).

           69.   Wonderland entered into the Consent Judgment, including the Stipulated

 Judgment therein, without the consent of PESLIC, and PESLIC was not a party to the Consent

 Judgment.

           70.   In Paragraph 5 of the Consent Judgment, Defendants acknowledged that in

 response to Wonderland’s request for coverage PESLIC had advised Wonderland of its position

 that there was no coverage under the 2017-2018 Policy for the claims asserted in the Ratchford

 Action.

           71.   The Consent Judgment contains no allocation of the Stipulated Judgment therein

 among the individual Image Claimants or to individual instances of alleged publication.

           72.   In Paragraph 8 of the Consent Judgment, Wonderland agreed to assign to the

 Image Claimants “all of their rights, claims, and causes of action against Princeton and their

 agents, brokers, employees, officers and all other persons or entities to or arising out of (i) any

 applicable insurance policy or policies; (ii) the claims made by [the Image Claimants] against

 [Wonderland] herein; and (iii) any other assignment entered into by and between [the Image

 Claimants] and [Wonderland] (the “Assigned Claims”).”

           73.   The purported transfer of Wonderland’s rights arising out of the Policies to the

 Image Claimants was made without seeking or obtaining the consent of PESLIC.

           74.   In Paragraph 9 of the Consent Judgment, the Image Claimants agreed that “In

 consideration for these assignments and effective after such assignments have been delivered to

 [the Image Claimants] [the Image Claimants] agree to not take any action of any kind to assign,

 document, record, registered [sic] as a lien, or collect against [Wonderland] the Stipulated




                                                  16
Case 1:21-cv-00063-JJM-PAS Document 1 Filed 02/05/21 Page 17 of 29 PageID #: 17




 Judgment, save and except for [Wonderland’s] assets consisting of all right title and interest in

 the Princeton [sic] and each of them, together with all of their respective rights, claims, and

 causes of action in the Assigned Claims.”

           75.   On information and belief, the Image Claimants intend to seek to enforce the

 Stipulated Judgment against PESLIC under both the 2016-2017 Policy and under the 2017-2018

 Policy.

           76.   PESLIC denies that it has a duty or obligation to indemnify Wonderland for the

 claims asserted in the Ratchford Action pursuant to the 2016-2017 Policy.

           77.   PESLIC denies that it has a duty or obligation to indemnify Wonderland for the

 claims asserted in the Ratchford Action pursuant to the 2017-2018 Policy.

           78.   PESLIC denies that it has a duty or obligation to the Image Claimants to pay any

 of the Stipulated Judgment.

           79.   PESLIC was prejudiced by the Consent Judgment, including but not limited to the

 Stipulated Judgment therein, because it was deprived, before any significant discovery had been

 taken in the Ratchford Action, of its right to defend the Ratchford Action and its right to settle

 the Ratchford Action at its discretion.

           80.   The Stipulated Judgment is not reasonable, and is not enforceable against

 PESLIC.

           81.   A justiciable controversy has arisen between PESLIC, as the insurer, and both

 Wonderland and the Image Claimants, regarding the parties’ rights and obligations under the

 2016-2017 Policy and the 2017-2018 Policy. This justiciable controversy is within the

 jurisdiction of this Court and can be resolved by a declaratory judgment of this Court.




                                                  17
Case 1:21-cv-00063-JJM-PAS Document 1 Filed 02/05/21 Page 18 of 29 PageID #: 18




                                               COUNT I
               Declaratory Judgment As To Wonderland’s Breach of Conditions To
                 Coverage Under the 2016-2017 Policy and the 2017-2018 Policy.

         82.     PESLIC incorporates and repeats the allegations set forth in paragraphs 1 through

 81 of the Complaint, inclusive, as set forth above, as if set forth in full herein.

         83.     The Consent Judgment, the Stipulated Judgment, and purported assignment of

 rights referred to in the Consent Judgment, are the agreement of Wonderland and the Image

 Claimants.

         84.     PESLIC did not join in, assent to or otherwise agree to the Consent Judgment, the

 Stipulated Judgment, or the purported assignment.

         85.     Both the 2016-2017 Policy and the 2017-2018 Policy provide that “No insured

 will, except at that insured’s own cost, voluntarily make a payment, assume any obligation, or

 incur any expense, other than for first aid, without our consent.”

         86.     By entering into the Consent Judgment, the Stipulated Judgment, and the

 purported assignment, Wonderland breached the condition to recovery under the Policies quoted

 in paragraph 85 above.

         87.     Both the 2016-2017 Policy and the 2017-2018 Policy provide that “Your rights

 and duties under this policy may not be transferred without our written consent except in the case

 of death of an individual named insured.”

         88.     By entering into the Consent Judgment, the Stipulated Judgment, and the

 purported assignment, Wonderland breached the conditions to recovery under the Policies quoted

 in paragraph 87 above.

         89.     Entry of the Consent Judgment, the Stipulated Judgment and the purported

 assignment prejudiced the ability of PESLIC to protect its interests under the Policies.



                                                   18
Case 1:21-cv-00063-JJM-PAS Document 1 Filed 02/05/21 Page 19 of 29 PageID #: 19




         90.     At the time the Consent Judgment was entered, PESLIC was honoring its

 obligation to defend Wonderland against all claims in the Ratchford Action, and was not in

 breach of any obligation under the Policies.

         91.     PESLIC is entitled to a declaration that it is not liable to the Image Claimants or

 to Wonderland for any sum allegedly due pursuant to the Consent Judgment or the Stipulated

 Judgment.

                                               COUNT II
        Declaratory Judgment As To Duty to Indemnify Under the 2017-2018 Policy -
              Exclusion - Libel, Slander, Disparagement, Privacy Violation and
           Advertising Injury Arising Out Of Exhibitions and Related Marketing

         92.     PESLIC incorporates and repeats the allegations set forth in paragraphs 1 through

 91 of the Complaint, inclusive, as set forth above, as if set forth in full herein.

         93.     Pursuant to the Exclusion - Libel, Slander, Disparagement, Privacy Violation and

 Advertising Injury Arising Out Of Exhibitions and Related Marketing, the 2017-2018 Policy

 does not insure the “personal and advertising injury” enumerated offenses of “[o]ral or written

 publication, in any manner, of material that slanders or libels a person or . . . disparages a person

 . . .; [or] . . . [o]ral or written publication, in any manner, of material that violates a person’s right

 of privacy” if such activities arise out of are part of “exhibitions and related marketing.”

         94.     In the Ratchford Action, the Image Claimants allege that Wonderland advertised

 regularly via social media sites. [Exhibit E, ¶ 130]. The Image Claimants also allege they were

 depicted in social media and Internet posts, social media posts, and internet pages encouraging

 patrons to visit Wonderland. [Exhibit E, ¶ 133]. The Image Claimants assert that their images

 were used to promote Wonderland, a strip club, without their consent. [Exhibit E, ¶¶ 142, 148].

         95.     The claims in the Ratchford Action against Wonderland arise from Wonderland’s

 alleged use of images of the Image Claimants to market its strip club, without the consent of the


                                                    19
Case 1:21-cv-00063-JJM-PAS Document 1 Filed 02/05/21 Page 20 of 29 PageID #: 20




 Image Claimants, and in a manner that was defamatory or violated the Image Claimants’ right of

 privacy. [Exhibit E, ¶¶ 143-146].

           96.   The Consent Judgment states that it settled the claims of the Image Claimants

 against Wonderland in the Ratchford Action.

           97.   The Exclusion - Libel, Slander, Disparagement, Privacy Violation and

 Advertising Injury Arising Out Of Exhibitions and Related Marketing precludes coverage for the

 Image Claimants’ claims against Wonderland under the 2017-2018 Policy.

           98.   The 2017-2018 Policy’s Exclusion - Libel, Slander, Disparagement, Privacy

 Violation and Advertising Injury Arising Out Of Exhibitions and Related Marketing precludes

 coverage for payment of the Stipulated Judgment set forth in the Consent Judgment or of any

 other damages sought to be awarded pursuant to the Consent Judgment under the 2017-2018

 Policy.

           99.   The Consent Judgment and the Stipulated Judgment therein do not differentiate

 between amounts that are allocable to offenses allegedly committed during the 2017-2018 Policy

 period and such amounts, if any, that are allocable to offenses allegedly committed outside the

 2017-2018 Policy period. Even if any portion of the Stipulated Judgment otherwise were

 recoverable from PESLIC, which PESLIC denies, the Image Claimants may not recover from

 PESLIC due to their failure to allocate the Stipulated Judgment. In the alternative, the Stipulated

 Judgment must be allocated so that a specific amount is allocated to each alleged publication

 with respect to a specific Image Claimant, so that alleged offenses during the 2017-2018 Policy

 Period can be identified.




                                                 20
Case 1:21-cv-00063-JJM-PAS Document 1 Filed 02/05/21 Page 21 of 29 PageID #: 21




        100.    PESLIC is entitled to a declaration that PESLIC does not have a duty to pay to

 Wonderland or the Image Claimants any sum allegedly due pursuant to the Consent Judgment or

 the Stipulated Judgment attributable to offenses committed during the 2017-2018 Policy Period.

                                              COUNT III
               Declaratory Judgment as To Section I – Coverages, Coverage B –
                     Personal And Advertising Injury, 2. Exclusions, ¶ b,
                       Material Published With Knowledge of Falsity,
                      In The 2016-2017 Policy and the 2017-2018 Policy.

        101.    PESLIC incorporates and repeats the allegations set forth in paragraphs 1 through

 100 of the Complaint, inclusive, as set forth above, as if set forth in full herein.

        102.    The Image Claimants alleged in the Ratchford Action that Wonderland doctored

 materials to make it appear that the Image Claimants worked at, endorsed or were otherwise

 associated or affiliated with Wonderland. [Exhibit E, ¶ 41]. Wonderland also was alleged to

 have published the altered images with knowledge that the Image Claimants did not work at or

 endorse and were not otherwise affiliated with Wonderland. [Exhibit A, ¶¶ 217-218].

        103.    Exclusion 2, ¶ b of the Policies bars coverage for “personal and advertising

 injury” offenses “arising out of oral or written publication of material, if done by or at the

 direction of the insured with knowledge of its falsity.” [Section I – Coverages, Coverage B –

 Personal and Advertising Injury, 2. Exclusions, ¶ b.].

        104.    PESLIC is entitled to a declaration that it is not liable for any portion of the

 amount allegedly due pursuant to the Consent Judgment and the Stipulated Judgment, or such

 part of the amount allegedly due under the Consent Judgment and the Stipulated Judgment that is

 excluded by Exclusion 2, ¶ b.




                                                   21
Case 1:21-cv-00063-JJM-PAS Document 1 Filed 02/05/21 Page 22 of 29 PageID #: 22




                                              COUNT IV
                Declaratory Judgment as To Section I – Coverages, Coverage B -
                      Personal and Advertising Injury, 2. Exclusions, ¶ c,
                           Material Published Prior To Policy Period,
                       In The 2016-2017 Policy and the 2017-2018 Policy.

        105.    PESLIC incorporates and repeats the allegations set forth in paragraphs 1 through

 104 of the Complaint, inclusive, as set forth above, as if set forth in full herein.

        106.    The Policies do not insure offenses of “personal and advertising injury” “arising

 out of oral or written publication of material whose first publication took place before the

 beginning of the policy period.” [Section I – Coverages, Coverage B – Personal and Advertising

 Injury, 2. Exclusions, ¶ c.].

        107.    The Stipulated Judgment is for a lump sum and is not allocated to specific alleged

 offenses on specific dates with respect to specific Image Claimants. Even if any portion of the

 Stipulated Judgment otherwise were recoverable from PESLIC, which PESLIC denies, the

 Image Claimants may not recover from PESLIC due to their failure to allocate the Stipulated

 Judgment. In the alternative, the Stipulated Judgment must be allocated so that a specific

 amount is allocated to each alleged publication on a specific date with respect to a specific Image

 Claimant, and the Image Claimants are entitled to no recovery from PESLIC under the 2016-

 2017 Policy for an offense of personal and advertising injury arising out of a publication of

 material whose first publication took place before the 2016-2017 Policy Period, or under the

 2017-2018 Policy for an offense of personal and advertising injury arising out of a publication of

 material whose first publication took place before the 2017-2018 Policy Period.

        108.    PESLIC is entitled to a declaration that it is not liable under the 2016-2017 Policy

 for any sum allegedly due under the Consent Judgment and the Stipulated Judgment related to

 any alleged offense that took place before the commencement of the policy period of the 2016-



                                                   22
Case 1:21-cv-00063-JJM-PAS Document 1 Filed 02/05/21 Page 23 of 29 PageID #: 23




 2017 Policy, or under the 2017-2018 Policy for any sum allegedly due under the Consent

 Judgment and the Stipulated Judgment related to any alleged offence that took place before the

 commencement of the policy period of the 2017-2018 Policy.

                                              COUNT V
                     Declaratory Judgment as To Alleged Offenses After
               The Expiration of the PESLIC Policies’ Respective Policy Periods.

        109.    PESLIC incorporates and repeats the allegations set forth in paragraphs 1 through

 108 of the Complaint, inclusive, as set forth above, as if set forth in full herein.

        110.    The Policies only insure against personal and advertising injury liability caused

 by an offense that takes place during their respective policy periods.

        111.    The Stipulated Judgment is for a lump sum and is not allocated to specific alleged

 offenses on specific dates with respect to specific Image Claimants. Even if any portion of the

 Stipulated Judgment otherwise were recoverable from PESLIC, which PESLIC denies, the

 Image Claimants may not recover from PESLIC due to their failure to allocate the Stipulated

 Judgment. In the alternative, the Stipulated Judgment must be allocated so that a specific

 amount is allocated to each alleged publication on a specific date with respect to a specific Image

 Claimant, and the Image Claimants are entitled to no recovery from PESLIC under the 2016-

 2017 Policy for personal and advertising injury caused by an alleged offense that took place after

 the 2016-2017 Policy Period, or under the 2017-2018 Policy for personal and advertising injury

 caused by an alleged offense that took place after the 2017-2018 Policy Period.

        112.    PESLIC is entitled to a declaration that it is not liable under the 2016-2017 Policy

 for any sum allegedly due under the Consent Judgment and the Stipulated Judgment related to

 any alleged offense that took place after the expiration of the policy period of the 2016-2017

 Policy, or under the 2017-2018 Policy for any sum allegedly due under the Consent Judgment



                                                   23
Case 1:21-cv-00063-JJM-PAS Document 1 Filed 02/05/21 Page 24 of 29 PageID #: 24




 and the Stipulated Judgment related to any alleged offence that took place after the expiration of

 the policy period of the 2017-2018 Policy.

                                              COUNT VI
               Declaratory Judgment as To Section I – Coverages, Coverage B –
                     Personal And Advertising Injury, 2. Exclusions, ¶ a,
                          Knowing Violation of Rights Of Another,
                      In The 2016-2017 Policy and the 2017-2018 Policy.

        113.    PESLIC incorporates and repeats the allegations set forth in paragraphs 1 through

 112 of the Complaint, inclusive, as set forth above, as if set forth in full herein.

        114.    In the Ratchford Action, the Image Claimants alleged that Wonderland knew that

 permission was not given to use their Images, yet Wonderland chose to use the Images for their

 own pecuniary gain. [Exhibit E, ¶¶140-152]. In the Ratchford Action [Exhibit E, ¶¶ 154-210],

 the Image Plaintiffs alleged that Wonderland unlawfully misappropriated their images. [See,

 Exhibit E, ¶¶ 140-152, 217-218 and 234-236].

        115.    The Policies’ Exclusion 2, ¶ a bars coverage for “personal and advertising injury”

 “caused by or at the direction of the insured with the knowledge that the act would violate the

 rights of another and would inflict ‘personal and advertising injury’.” [Section I – Coverages,

 Coverage B – Personal and Advertising Injury, 2. Exclusions, ¶ a.].

        116.    PESLIC is entitled to a declaration that it is not liable for all of the amount

 allegedly due pursuant to the Consent Judgment and the Stipulated Judgment, or such part of the

 amount allegedly due under the Consent Judgment and the Stipulated Judgment that is excluded

 by Exclusion 2, ¶ a.




                                                   24
Case 1:21-cv-00063-JJM-PAS Document 1 Filed 02/05/21 Page 25 of 29 PageID #: 25




                                             COUNT VII
                Declaratory Judgment as To Section I – Coverages, Coverage B –
               Personal and Advertising Injury, 2. Exclusions, ¶ d, Criminal Acts,
                       In The 2016-2017 Policy and the 2017-2018 Policy.

        117.     PESLIC incorporates and repeats the allegations set forth in paragraphs 1 through

 116 of the Complaint, inclusive, as set forth above, as if set forth in full herein.

        118.     The Image Claimants asserted a conversion claim, i.e., theft, against Wonderland

 in the Ratchford Action. [Exhibit E, Eighth Cause of Action, ¶ 234-235].

        119. The Policies’ Exclusion 2, ¶ d bars coverage for “personal and advertising injury”

 offenses arising out of a criminal act committed by or at the direction of the insured. [Section I –

 Coverages, Coverage B – Personal and Advertising Injury, 2. Exclusions, ¶ d.].

        120.     PESLIC is entitled to a declaration that it is not liable for all of the amount

 allegedly due pursuant to the Consent Judgment and the Stipulated Judgment, or such part of the

 amount allegedly due under the Consent Judgment and the Stipulated Judgment that is excluded

 by Exclusion 2, ¶ d.

                                             COUNT VIII
                Declaratory Judgment as To Section I – Coverages, Coverage B –
                 Personal And Advertising Injury, 2. Exclusions, ¶ f, Breach Of
                  Contract, In The 2016-2017 Policy and the 2017-2018 Policy.

        121.     PESLIC incorporates and repeats the allegations set forth in paragraphs 1 through

 120 of the Complaint, inclusive, as set forth above, as if set forth in full herein.

        122.     The Policies’ Exclusion 2, ¶ f precludes coverage under the Policies issued to

 Wonderland by PESLIC, or any duty or obligation on the part of PESLIC to pay any portion of

 the Stipulated Judgment in the Consent Judgment, if Wonderland acted in breach of any contract

 for the use of any images of the Image Claimants. That exclusion states the insurance does not

 apply to “personal and advertising injury” “arising out of a breach of contract, except an implied



                                                   25
Case 1:21-cv-00063-JJM-PAS Document 1 Filed 02/05/21 Page 26 of 29 PageID #: 26




 contract to use another’s advertising idea in your ‘advertisement’”. [Section I – Coverages,

 Coverage B – Personal and Advertising Injury, 2. Exclusions, ¶ f.].

        123.    PESLIC is informed and believes, and therefore avers, that Wonderland entered

 into a contract or contracts permitting it to use some or all of the Image Claimants’ images with

 certain limitations, and breached the terms of such contract or contracts.

        124.    PESLIC is entitled to a declaration that it is not liable for all of the amount

 allegedly due pursuant to the Consent Judgment and the Stipulated Judgment, or such part of the

 amount allegedly due under the Consent Judgment and the Stipulated Judgment that is excluded

 by Exclusion 2, paragraph f.

                                              COUNT IX
                  Declaratory Judgment as To Exclusion of Punitive Damages
                   Claims In the 2016-2017 Policy and the 2017-2018 Policy.

        125.    PESLIC incorporates and repeats the allegations set forth in paragraphs 1 through

 124 of the Complaint, inclusive, as set forth above, as if set forth in full herein.

        126.    The Image Claimants sought exemplary and/or punitive damages from

 Wonderland in the Ratchford Action. [Exhibit E, ¶¶ 163, 172, 197, 210 and 223].

        127.    The Policies contain the following exclusion:

                        This policy does not apply to:
                        Punitive Or Exemplary Damages
                        Any punitive damages, exemplary damages or the multiplied
                        portion of any award, because of any … “personal and advertising
                        injury”.

 [Exhibits A and B –Exclusion – Punitive or Exemplary Damages].

        128.    PESLIC is entitled to a declaration that it is not liable for all of the amount

 allegedly due pursuant to the Consent Judgment and the Stipulated Judgment, or such part of the




                                                   26
Case 1:21-cv-00063-JJM-PAS Document 1 Filed 02/05/21 Page 27 of 29 PageID #: 27




 amount allegedly due under the Consent Judgment and the Stipulated Judgment that is excluded

 by the Policies’ exclusion for punitive or exemplary damages.

                                              COUNT X
               Declaratory Judgment As To Insuring Agreement – The Stipulated
            Judgment Is Not A Sum Wonderland Ever Was Legally Obligated To Pay.

           129.   Princeton incorporates and repeats the allegations set forth in paragraphs _

 through 128 of the Complaint, inclusive, as set forth above, as if set forth in full herein.

           130.   The Policies’ Coverage B Insuring Agreement states that “We will pay those

 sums that the insured becomes legally obligated to pay as damages because of "personal and

 advertising injury" to which this insurance applies.”

 [Exhibit A, ISO form CG 00 01 04 13, p. 6 of 16; Exhibit B, ISO form CG 00 01 04 13, p. 6 of

 16].

           131.   The Consent Judgment includes an agreement that the Image Claimants will not

 collect the Stipulated Judgment from Wonderland, but only from the Princeton Policies.

           132.   Princeton is entitled to a declaration that the Stipulated Judgment is not covered

 under the Princeton Policies because at no time was Wonderland legally obligated to pay the

 Stipulated Judgment.

                                              COUNT XI
                             Declaratory Judgment As To Wonderland.

           133.   PESLIC incorporates and repeats the allegations set forth in paragraphs 1 through

 132 of the Complaint, inclusive, as set forth above, as if set forth in full herein.

           134.   Based upon the foregoing, PESLIC did not owe Wonderland any duty under the

 2017-2018 Policy to indemnify Wonderland against the claims made against it in the Ratchford

 Action.




                                                   27
Case 1:21-cv-00063-JJM-PAS Document 1 Filed 02/05/21 Page 28 of 29 PageID #: 28




           135.   Based upon the foregoing, PESLIC did not owe Wonderland any duty under the

 2016-2017 Policy to indemnify Wonderland against the claims made against it in the Ratchford

 Action.

           136.   PESLIC is entitled to a declaration that it is not liable for any sum allegedly due

 to the Image Claimants from or on behalf of Wonderland.

                                              COUNT XII
                         Declaratory Judgment As To The Image Claimants.

           137.   PESLIC incorporates and repeats the allegations set forth in paragraphs 1 through

 136 of the Complaint, inclusive, as set forth above, as if set forth in full herein.

           138.   Based upon the foregoing, PESLIC did not owe Wonderland any duty under the

 2017-2018 Policy to indemnify Wonderland against the claims made against it in the Ratchford

 Action.

           139.   Based upon the foregoing, PESLIC did not owe Wonderland any duty under the

 2016-2017 Policy to indemnify Wonderland against the claims made against it in the Ratchford

 Action.

           140.   PESLIC is entitled to a declaration that it is not liable for any sum allegedly due

 to the Image Claimants or any of them under the Policies; or pursuant to the Consent Judgment,

 the Stipulated Judgment or the purported assignment of Wonderland’s rights under the Policies;

 or otherwise.

           WHEREFORE, Plaintiff, The Princeton Excess and Surplus Lines Insurance Company,

 prays that the Court:

           1.     Issue a declaratory judgment under 28 U.S.C. §§ 2201 and 2202 determining and

                  declaring as follows:




                                                   28
Case 1:21-cv-00063-JJM-PAS Document 1 Filed 02/05/21 Page 29 of 29 PageID #: 29




               (a)    that there is no coverage for any of the claims in the Ratchford Action

                      under the 2017-2018 Policy, and PESLIC has no duty or obligation under

                      the 2017-2018 Policy to make payments to any of the Image Claimants or

                      to Wonderland, including any payment based upon the Consent Judgment;

               (b)    that there is no coverage for any of the claims in the Ratchford Action

                      under the 2016-2017 Policy, and PESLIC has no duty or obligation under

                      the 2016-2017 Policy to make payments to any of the Image Claimants or

                      to Wonderland, including any payment based upon the Consent Judgment;

               (c)    that, in the alternative, if it is determined that there is any coverage under

                      the 2016-2017 Policy and/or the 2017-2018 Policy, which PESLIC

                      contests and denies, then the amount payable under said policies must be

                      calculated for each Image Claimant for the actual damages incurred for

                      each offense concerning them that occurred during the periods when said

                      policy or policies were in effect, and that PESLIC is responsible only for

                      such amounts as are covered and not excluded under the Policies;

        2.     awarding PESLIC its costs and fees, to the extent permitted by law; and

        3.     granting PESLIC such other and further relief as this Court deems proper and just.

                                             THE PRINCETON EXCESS AND SURPLUS
                                             LINES INSURANCE COMPANY
                                             By its attorneys,
                                             /s/ Christina S. Marshall
                                             Christina S. Marshall (RI Bar #9062)
                                             Harvey Nosowitz (pro hac vice motion to be filed)
                                             Anderson & Kreiger LLP
                                             50 Milk Street, 21st Floor
                                             Boston, MA 02109
                                             (617) 621-6500
                                             cmarshall@andersonkreiger.com
 Dated: February 5, 2021                     hnosowitz@andersonkreiger.com


                                                29
